DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment received February 26, 2021 is acknowledged.

Claims 1-28 have been canceled.
Claims 29-30 have been amended.
Claims 31-47 have been added.
Claims 29-47 are pending in the instant application.

Information Disclosure Statement
The IDS forms received 3/15/2021 and 2/24/2022 are acknowledged and the references cited therein have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,815,308 in view of Igawa et al (US 9,334,331). 
The issued claims recite bispecific antibodies that bind to blood coagulation factors IX and X, and which have a common light chain, and note that all SEQ ID numbers in the issued claims are the same biological sequences as those of the instant claims.  The production of bispecific antibodies is complicated, with incorrect pairings between light and heavy chains leading to unwanted products that can be avoided if the VL sequence is the same in the antigen binding domain (i.e. VH and VL for antigen A, VH and VL of antigen B, wherein the VH are different sequences and the VL are identical).  Such an idea, even with regard to bispecific antibodies that bind factors IX and X is not new as readily seen by for example Igawa et al. (see entire document, particularly the title, abstract, and claims).  While the instant recited antibody sequences are not disclosed in the prior art, they are either the same as those of the issued claims (compare for example instant claim 30 to issued claim 16 and instant claim 47 to issued claim 17) or are readily encompassed by the “at least 95% identical” language of instant claim 1.  For example, the CDR sequences recited in instant claim 29 are the same as those of issued claim 1, and while the SEQ ID numbers for full length variable domains as recited in said claims may differ, as evidenced by the enclosed sequence alignments they are above 95% identical. Additionally, the language of other limitations, such as the presence of an IgG4 constant domain, substitution S228P as per the EU numbering system, the presence of heavy chain constant regions of SEQ ID Nos:409 and 410, and heterodimerization to form tetrameric assemblies, track when comparing the instant and issued claims.  Where the instant and issued claims differ is in the fact that the instant claims are drawn to nucleic acids that encode polypeptides, whereas the issued claims are drawn to the polypeptides themselves.  However, the easiest way to make a polypeptide of defined sequence is using the techniques of recombinant molecular biology, and Igawa et al. provide extensive details and working examples concerning how to use nucleic acids to express polypeptide sequences that are part of bispecific antibodies that bind factors IX and X with a common light chain from host cells as is readily seen in their working examples and issued claims.  Note also that the instant claims are not drawn to any particular nucleic acid sequence, but rather are the genus of all possible polynucleotides that encode a given polypeptide sequence due to the degeneracy of the genetic code.  Thus the instant claimed nucleic acid constructs are obvious in view of the polypeptide sequences recited in the issued claims and artisans would need nucleic acid, vectors and host cells in order to produce antibodies of defined sequence recombinantly using art established protocols such as those of Igawa et al.    
It is noted that the application which became the ‘308 patent is the parent application of the instant application (i.e. 16/722,452), and that a restriction requirement separating antibodies from nucleic acids was made in the parent application on April 20, 2020 and was never withdrawn prior to allowance. Thus, it initially appears that the instant claims are entitled to the safe harbor provisions as set forth in 35 USC 121. However, as has been made abundantly clear in recent court decisions, including Pfizer v. Teva and Amgen Inc. v. F. Hoffman-La-Roche Ltd., “the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.” As evidenced by the ADS received 10/6/2020, as well as filing receipt mailed 3/3/2021, the instant application is a CON of 16/722,452. While it does appear that the instant application is more properly a divisional of 16/722,452, applicant has filed the instant application as a continuation. As such the instant claimed invention is not accorded any protection from double patenting even though the restriction requirement in the parent application has not been withdrawn. Appropriate correction of continuity data is one potential way to obviate this issue.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644